COURT OF APPEALS








COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS
 



 
MARCO
  CUAGLIOTTI,
 
                            Appellant,
 
v.
 
THE STATE OF
  TEXAS,
 
                            Appellee.


 
 '
   
 '
   
 '
   
 '
   
 '
   
 ' 
 


 
 
                No. 08-02-00362-CR
 
Appeal from the
 
243rd District Court
 
of El Paso County, Texas 
 
(TC# 20010D03693) 
 




 
 


 
 


 
 




 
 


 
 


 
 



O P I N I O N
 
Marco Cuagliotti brought this appeal
from his conviction for the offense of sexual assault of a child.  Pending before the Court is appellant=s motion to dismiss this appeal
pursuant to Tex. R. App. P.
42.2(a).
Rule 42.2(a) provides that:
(a)  At any time before the appellate court=s decision, the appellate court may dismiss the appeal
if the party that appealed withdraws its notice of appealBby filing a written withdrawal in duplicate with the
appellate clerk, who must immediately send the duplicate copy to the trial
court clerk.  An appellant must
personally sign the written withdrawal.
 
Tex.
R. App. P. 42.2(a).




In support of his motion to dismiss,
appellant has withdrawn his notice of appeal in writing.  The withdrawal is signed by both appellant
and his attorney on appeal.  The motion
to withdraw notice of appeal and dismiss the appeal has been filed before
submission of this cause.  Finally,
appellant filed a duplicate copy of his motion with this Court and that copy
has been forwarded to the District Clerk of El Paso County.  Because appellant has established compliance
with the requirements of Rule 42.2(a), the motion to dismiss is granted.  The clerk of this Court is hereby directed to
send notice of the dismissal to the clerk of the trial court.
 
                                                                         
SUSAN
LARSEN, Justice
October 10, 2002
 
Before Panel No. 1
Larsen, McClure, and Chew,
JJ.
 
(Do Not Publish)